COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00100-CV


TEXAS DEPARTMENT OF                                                   APPELLANT
TRANSPORTATION

                                         V.

ALPHA-REPUBLIC INVESTMENTS,                                             APPELLEE
LTD.


                                     ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-01095-158

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      The parties to this appeal have filed a Joint Motion to Dismiss Appeal. We

grant the motion, set aside the trial court’s judgment without regard to the merits,

and remand the case to the trial court for rendition of judgment in accordance



      1
       See Tex. R. App. P. 47.4.
with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B). Costs are taxed

against Appellant, for which let execution issue. See Tex. R. App. P. 42.1(d).

                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: September 11, 2014




                                    2